SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 10, 2007 LEXINGTON REALTY TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland 1-12386 13-3717318 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) THE LEXINGTON MASTER LIMITED PARTNERSHIP (Exact Name of Registrant as Specified in Its Charter) Delaware 0-50268 11-3636084 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) One Penn Plaza, Suite 4015, New York, New York 10119-4015 (Address of Principal Executive Offices) (Zip Code) (212) 692-7200 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions Written communications pursuant to Rule 425 under the Securities Act (17 CFT|R 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On August 10, 2007, Lexington Realty Trust (the “Trust”), through The Lexington Master Limited Partnership (the “Partnership”) and LMLP GP LLC, a wholly-owned subsidiary of the Partnership (“LMLP GP”), entered into a limited partnership agreement of Net Lease Strategic Assets Fund L.P. (the “Co-Investment Program”), dated as of August 10, 2007 (the “Partnership Agreement”), among LMLP GP, as the general partner, the Partnership, as a limited partner, and Inland American (Net Lease) Sub, LLC (“Inland”), a wholly-owned subsidiary of Inland American Real Estate Trust, Inc. The Co-Investment Program was formed to invest in specialty single-tenant net leased assets in the United States. In connection with the formation of the Co-Investment Program, the Partnership agreed to contribute six single tenant net leased assets to the Co-Investment Program pursuant to a contribution agreement, dated as of August 10, 2007 (the “Contribution Agreement”). Also, in connection with the formation of the Co-Investment Program, the Trust and certain of its subsidiaries agreed to sell and the Co-Investment Program agreed to purchase, 47 primarily single tenant net leased assets pursuant to a purchase and sale agreement, dated as of August 10, 2007 (the “Purchase Agreement”). The contribution of the six assets and the purchase and sale of the 47 assets, values the 53 assets at approximately $940.0 million.The table below contains selected information about the 53 assets.Upon the closing of the acquisition of the 53 assets, the Partnership and Inland will make initial capital contributions to the Co-Investment Program, with the Partnership’s initial capital contribution consisting of cash and the six previously mentioned assets, so that the Partnership and Inland will have percentage interests in the Co-Investment Program of 15% and 85%, respectively. The acquisition of each of the 53 assets by the Co-Investment Program is subject to satisfaction of conditions precedent to closing, including obtaining financing on certain terms, obtaining certain consents and waivers, the continuing financial solvency of the tenants, certain other customary conditions, and, in the case of one asset, the acquisition of the asset by the Trust.Accordingly,neither the Trust nor the Partnership can provide any assurance that the acquisition by the Co-Investment Program will be completed. In the event that the Co-Investment Program does not acquire any of the 53 assets by March 1, 2008, the Co-Investment Program will be terminated. In addition to the initial capital contributions, the Partnership and Inland intend to invest an additional $22.5 million and $127.5 million, respectively, in the Co-Investment Program to acquire additional specialty single-tenant net leased assets.Assuming mortgage financing of 70% of acquisition cost, the Co-Investment Program will acquire up to $1.4 billion of assets when, and if, fully funded. Inland and the Partnership are entitled to a return on their respective investments equal to 9% per annum, with Inland’s return having a priority over the Partnership’s return. Following, the 9% per annum, Inland and the Partnership are entitled to a return of the capital each invested, with Inland’s return of capital having a priority over the Partnership’s return of capital.Once all capital has been returned, the Partnership will receive certain incentive distributions. The Partnership Agreement provides each partner with a right of first offer for transfers if either the Partnership or Inland desires to sell its interest in the Co-Investment Program or cause the Co-Investment Program to sell a certain asset.In addition, the Partnership Agreement contains a buy/sell arrangement in the event either the Partnership or Inland desires to buy the other partner’s interest in the Co-Investment Program or sell its interest in the Co-Investment Program. The Trust’s wholly-owned taxable real estate investment trust subsidiary, Lexington Realty Advisors, Inc. (“LRA”), has entered into a management agreement with the Co-Investment Program whereby LRA will receive (1) a partnership management fee of 0.375% of the equity capital, (2) a property management fee of up to 3.0% of actual gross revenues from certain assets for which the landlord is obligated to provide property management services (contingent upon the recoverability under the applicable lease), and (3) an acquisition fee of 0.5% of the gross purchase price of each acquired asset by the Co-Investment Program under the terms of the Partnership Agreement. The foregoing description is qualified in its entirety by reference to the Partnership Agreement, the Contribution Agreement, the Purchase Agreement and the Management Agreement, which are respectively attached as Exhibit 10.1, 10.2 and 10.3 to this Current Report on Form 8-K. Property Location Tenant/(Guarantor) Net Rentable Square Feet Current Term Lease Expiration Estimated 2008 Cash Rent, Base (000s) Mortgage Balance at June 30, 2007 (000s) 5201 W. Barraque Street Pine Bluff, Arkansas Entergy Services, Inc. 27,189 10/31/2010 $192 19019 North 59th Avenue Glendale, Arizona Honeywell, Inc. 252,300 07/15/2011 2,452 $14,179 8555 South River Parkway Tempe, Arizona ASM Lithography Holding NV 95,133 06/30/2013 2,242 13,430 2005 East Technology Circle Tempe, Arizona (i)Structure, LLC (Infocrossing, Inc.) 60,000 12/31/2025 1,128 8,367 1440 East 15th Street Tucson, Arizona Cox Communications, Inc. 28,591 09/30/2016 465 2,280 10419 North 30th Street Tampa, Florida Time Customer Service, Inc. (Time, Inc.) 132,981 07/31/2010 1,573 7,997 2500 Patrick Henry Parkway McDonough, Georgia Georgia Power Company 111,911 06/30/2015 1,464 12,288 Westbridge Business Park McDonough, Georgia (1) Litton Loan Servicing LP (Credit—Based Asset Servicing and Securitization LLC) 62,000 08/31/2017 1,100 3265 East Goldstone Drive Meridian, Idaho Voicestream PCS II Corporation (T-Mobile USA, Inc.) 77,484 06/28/2019 1,227 10,156 9601 Renner Boulevard Lenexa, Kansas Voicestream PCS II Corporation (T-Mobile USA, Inc.) 77,484 11/01/2019 1,248 10,391 70 Mechanic Street Foxboro, Massachusetts Invensys Systems, Inc. (Siebe, Inc.) 251,914 07/01/2014 2,991 14,182 First Park Drive Oakland, Maine Omnipoint Holdings, Inc. (T-Mobile USA, Inc.) 78,610 08/31/2020 1,240 10,300 12000 & 12025 Tech Center Dr. Livonia, Michigan (Kelsey-Hayes Company 180,230 04/30/2014 1,957 10,532 3943 Denny Avenue Pascagoula, Mississippi Northrop Grumman Systems Corporation 94,841 10/31/2013 655 11707 Miracle Hills Drive Omaha, Nebraska (i)Structure, LLC (Infocrossing, Inc.) 86,800 11/30/2025 1,167 8,859 29 South Jefferson Road Whippany, New Jersey CAE SimuFlite, Inc. 76,363 11/30/2021 2,291 16,764 3201 Quail Springs Pkwy. Oklahoma City, Oklahoma (2) AT&T Wireless Services, Inc./ Jordan Associates 128,500 11/30/2010 685 14,749 2999 SW 6th Street Redmond, Oregon Voicestream PCS I LLC (T-Mobile USA, Inc.) 77,484 01/31/2019 1,435 9,678 265 Lehigh Street Allentown, Pennsylvania Wachovia 71,230 10/31/2010 248 420 Riverport Road Kingsport, Tennessee American Electric Power 42,770 06/30/2013 390 2401 Cherahala Boulevard Knoxville, Tennessee Advance PCS, Inc. 59,748 05/31/2013 900 5,054 1401 & 1501 Nolan Ryan Pkwy. Arlington, Texas Siemens Dematic Postal Automation, L.P. 236,547 01/31/2014 2,385 21,012 601 & 701 Experian Pkwy. Allen, Texas Experian Information Solutions, Inc. (TRW Inc.) 292,700 10/15/2010 3,624 30,582 1200 Jupiter Road Garland, Texas (3) Raytheon Company 278,759 05/31/2011 911 2529 West Thorne Drive Houston, Texas Baker Hughes, Inc. 65,500 09/27/2015 810 7,218 26410 McDonald Road The Woodlands, Texas Montgomery County Management Company LLC 41,000 10/31/2019 718 7,500 3711 San Gabirel Mission, Texas Voicestream PCS II Corporation (T-Mobile USA, Inc.) 75,016 06/30/2015 900 6,359 12645 W. Airport Road Sugar Land, Texas Baker Hughes, Inc. 165,836 09/27/2015 1,952 16,372 11555 University Blvd. Sugar Land, Texas KS Management Services, LLP (St. Luke’s Episcopal Health System Corporation) 72,683 11/30/2020 1,114 9,812 1600 Eberhardt Road Temple, Texas Nextel of Texas 108,800 01/31/2016 1,523 8,820 6455 State Hwy 303 NE Bremerton, Washington Nextel West Corporation 60,200 05/14/2016 1,085 6,519 109 Stevens Street Jacksonville, Florida Unisource Worldwide, Inc. 168,800 09/30/2009 624 359 Gateway Drive Lavonia, Georgia TI Group Automotive Systems, LLC 133,221 05/31/2000 1,200 9,798 3600 Army Post Rd. Des Moines, Iowa EDS Information Services LLC (Electronic Data Systems Corporation) 405,000 04/30/2012 2,825 22,510 3600 Southgate Drive Danville, Illinois (4) Sygma Network, Inc. (Sysco Corporation) 205,150 10/31/2022 1,745 6,228 2935 Van Vactor Drive Plymouth, Indiana Bay Valley Foods, LLC 300,500 06/30/2015 777 6,615 10000 Business Boulevard Dry Ridge, Kentucky Dana Corporation 336,350 06/30/2025 1,346 10,910 730 N. Black Branch Road Elizabethtown, Kentucky Dana Corporation 167,770 06/30/2025 537 4,312 750 N. Black Branch Road Elizabethtown, Kentucky Dana Corporation 539,592 06/30/2025 2,838 23,029 301 Bill Bryan Boulevard Hopkinsville, Kentucky Dana Corporation 424,904 06/30/2025 1,687 13,606 4010 Airpark Drive Owensboro, Kentucky Dana Corporation 251,041 06/30/2025 1,208 9,925 6938 Elm Valley Drive Kalamazoo, Michigan Dana Corporation 150,945 10/31/2021 1,843 17,359 904 Industrial Road Marshall, Michigan Tenneco Automotive Operating Company, Inc. (Tenneco Automotive, Inc.) 195,640 08/17/2010 619 1901 49th Avenue Minneapolis, Minnesota Owens Corning Roofing and Asphalt, LLC 18,620 06/30/2015 583 324 Industrial Park Road Franklin, North Carolina SKF USA, Inc. 72,868 12/31/2014 395 1,532 736 Addison Road Erwin, New York Corning, Inc. 408,000 11/30/2016 1,095 9,548 590 Ecology Lane Chester, South Carolina Owens Corning 420,597 07/14/2025 2,185 13,232 120 S.E. Parkway Drive Franklin, Tennessee United Technologies Corp. 289,330 12/31/2008 1,474 9220 Grogans Mill Road The Woodlands, Texas Baker Hughes, Inc. 275,750 09/27/2015 2,934 25,608 2424 Alpine Road Eau Claire, Wisconsin Silver Spring Gardens, Inc. (Huntsinger Farms, Inc.) 159,000 03/31/2027 930 101 Creger Drive Ft. Collins, Colorado Lithia Motors 10,000 05/31/2012 275 11411 N. Kelly Avenue Oklahoma City, Oklahoma American Golf Corporation 13,924 12/31/2017 475 25500 State Hwy 249 Tomball, Texas Parkway Chevrolet, Inc. 77,076 08/31/2026 1,258 9,354 Total 8,494,682 $70,925 $466,966 (1) The Trust is currently under contract to purchase this asset.Neither the Trust nor the Partnership can provide any assurance that the Trust will acquire this asset and subsequently sell this asset to the Co-Investment Program. (2) The Trust is selling its 40% tenancy-in-common interest in this asset.Estimated 2008 rent and mortgage balance represent the Trust’s proportionate share. (3) The Partnership is contributing its 60.5% interest in this asset.Estimated 2008 rent and mortgage balance represent the Partnership’s proportionate share. (4) Reflects expansion which is expected to be completed by December 31, 2007. Item 8.01.Other Events. On August 13, 2007, the Trust issued a press release announcing the formation of the Co-Investment Program.A copy of the press release issued August 13, 2007, is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits. (d)Exhibits 10.1 Limited Partnership Agreement, dated as of August 10, 2007, among LMLP GP LLC, The Lexington Master Limited Partnership and Inland American (Net Lease) Sub, LLC 10.2 Contribution Agreement, dated as of August 10, 2007, between The Lexington Master Limited Partnership and Net Lease Strategic Assets Fund L.P. 10.3 Purchase and Sale Agreement, dated as of August 10, 2007, between The Lexington Master Limited Partnership and Net Lease Strategic Assets Fund L.P. 10.4 Management Agreement, dated as of August 10, 2007, between Net Lease Strategic Assets Fund L.P. and Lexington Realty Advisors, Inc. 99.1 Press Release issued August 13, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Lexington Realty Trust Date: August 16, 2007 By: /s/ T. Wilson Eglin T. Wilson Eglin Chief Executive Officer The Lexington Master Limited Partnership By: Lex GP-1 Trust, its general partner Date: August 16, 2007 By: /s/ T. Wilson Eglin T. Wilson Eglin President Exhibit Index 10.1 Limited Partnership Agreement, dated as of August 10, 2007, among LMLP GP LLC, The Lexington Master Limited Partnership and Inland American (Net Lease) Sub, LLC 10.2 Contribution Agreement, dated as of August 10, 2007, between The Lexington Master Limited Partnership and Net Lease Strategic Assets Fund L.P. 10.3 Purchase and Sale Agreement, dated as of August 10, 2007, between The Lexington Master Limited Partnership and Net Lease Strategic Assets Fund L.P. 10.4 Management Agreement, dated as of August 10, 2007, between Net Lease Strategic Assets Fund L.P. and Lexington Realty Advisors, Inc. 99.1 Press Release issued August 13, 2007
